Citation Nr: 0317862	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
lower back strain, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On February 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should ask the veteran to supply 
complete information regarding any VA or 
private medical treatment he has received 
for his service-connected low back 
disability since 1992.  Complete names and 
addresses of the treatment providers should 
be given as well as dates of treatment.  
The veteran should be provided appropriate 
release forms.  Upon receipt of the above 
information, the RO should contact the 
identified facility(ies) and examiners, and 
request all treatment records for the 
veteran for the dates that he indicates.  
Upon receipt of the requested records, 
associate the records with the claims file.  

2.	After the above has been accomplished, the 
RO should make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded VA orthopedic 
and neurological examinations.  The RO 
should send the claims folder to the 
examiners for review.  
a.	The orthopedic examiner should 
evaluate the veteran's low back 
disability, to include conducting all 
indicated tests, including X-rays.  
The examiner should ascertain the 
nature and severity of the veteran's 
service-connected low back disability. 
The orthopedic examiner should provide 
an assessment of the severity of the 
veteran's low back disability to 
specifically include reference to the 
absence or presence of muscle spasms, 
in addition to range of motion studies 
which are to be expressed in degrees 
and in relation to normal range of 
motion.  The examiner should note 
whether there are any further 
limitations due to pain and, if so, 
quantify the degree of additional 
impairment due to pain. The examiner 
should be asked to determine whether 
the veteran's low back exhibits 
weakened movement, excess 
fatigability, or incoordination, and 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit 
functional ability during flare-ups or 
when the low back is used repeatedly 
over a period of time. This 
determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups.  The effect of the low back 
disability on the veteran's 
employability should be discussed.  
b.	The neurologic examiner should 
specifically describe the symptoms 
associated with any neurologic 
involvement of the low back to include 
the etiology of any neurologic 
findings.  The examiner must fully 
describe the severity and duration of 
any recurring attacks.  The examiner 
should also indicate the total 
duration of any incapacitating 
episodes (periods of acute signs and 
symptoms requiring bed rest prescribed 
by a physician and treatment by a 
physician) during the past 12 months.   

3.	After the development requested 
above has been completed to the 
extent possible, the RO should 
again review the record.  If any 
benefit sought on appeal remains 
denied, the appellant and 
representative, if any, should be 
furnished a supplemental 
statement of the case and given 
the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





